UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PEOPLE #1 D/B/A JUANA DOE NUMERA
 UNA; JOHN/JANE DOES 1-9, et al.,

                                 Plaintiffs,
                                                                20-CV-0257 (CM)
                     -against-                                 CIVIL JUDGMENT
 MEDIA; JOHN/JANE DOES 1-9, et al.,

                                 Defendants.

       Pursuant to the order issued January 22, 2020, dismissing this action as frivolous,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed as

frivolous. 28 U.S.C. § 1915(e)(2)(B)(i).

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiffs and note service on the docket.

SO ORDERED.

 Dated:    January 22, 2020
           New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge
